Sanders, J.
(concurring) — I concur in the majority’s result because it follows the clear holding in Martin v. Seigel, 35 Wn.2d 223, 212 P.2d 107, 23 A.L.R.2d 1 (1949) that every real estate contract must describe the property “by the correct lot number(s), block number, addition, city, county, and state.” Martin, 35 Wn.2d at 229. However, I would prefer to overrule Martin than follow it, and therefore concur by separate opinion.
Pursuant to the doctrine of stare decisis,3 which properly aims to ensure stability and predictability in the law, we *890will not lightly abandon a clearly established rule. However, this doctrine admits some exceptions so as not to produce undesirable inflexibility in the law. See Planned Parenthood v. Casey, 505 U.S. 833, 866, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992) (“However upsetting it may be to those most directly affected when one judicially derived rule replaces another, the country can accept some correction of error without necessarily questioning the legitimacy of the Court.”). Consistent with this view of stare decisis our case law is clear that an established rule may be overturned if it is incorrect and harmful. State v. Berlin, 133 Wn.2d 541, 547, 947 P.2d 700 (1997). As the rule in Martin is both incorrect and harmful, I would abandon it.
The statute of frauds relating to real estate4 states:
Every conveyance of real estate, or any interest therein, and every contract creating or evidencing any encumbrance upon real estate, shall be by deed ....
RCW 64.04.010. The statute then outlines the requirements with which a deed must comply. RCW 64.04.020 (“Every deed shall be in writing, signed by the party bound thereby, and acknowledged by the party before some person authorized by this act to take acknowledgments of deeds.” (Reviser’s note omitted.)). As the word “deed” is not defined in the statute, we may look to the dictionary for assistance. State v. Bolar, 129 Wn.2d 361, 366, 917 P.2d 125 (1996). Black’s Law Dictionary defines the term “deed” as “[a] conveyance of realty; a writing signed by grantor, whereby title to realty is transferred from one to another.” Black’s Law Dictionary 414 (6th ed. 1990) (emphasis added). A “deed” is therefore a document directly affecting the legal title to a property. It does not include earnest money agreements (otherwise known as purchase and sale agreements) which are contracts pertaining to the future transfer of title to property. 18 William B. Stoebuck, Washington *891Practice, Real Estate: Transactions § 15.1, at 185 (1995) (“An earnest money agreement, while it contains the vendor’s promise to convey title, does not itself convey title; it contemplates farther action that is necessary for title to pass.”); see also Rigby v. State, 49 Wn.2d 707, 710, 306 P.2d 216 (1957) (“[E]arnest-money agreements . . . give no right of possession to either land or houses until the transactions are closed").
Despite the plain language of RCW 64.04.010, which clearly applies only to actual conveyances, Martin held the statute applies to earnest money agreements as well. This holding is patently incorrect, as confirmed by prior case law:
It may be observed that these sections [Ball. Code §§ 4517 and 4518, now RCW 64.04.010 and .020] relate only to conveyances, and to contracts creating or evidencing incumbrances; they do not necessarily include agreements to convey.
Anderson v. Wallace Lumber & Mfg. Co., 30 Wash. 147, 151, 70 P. 247 (1902) (emphasis added). Furthermore earnest money agreements need not fulfill all the formalities required for deeds under RCW 64.04.020.5 First Nat'l Bank v. Conway, 87 Wash. 506, 515, 151 P. 1129 (1915) (“In this state executory contracts for the conveyance of real property, while required to be in writing, are not specialties, but are simple contracts, valid when signed by the parties to be charged, whether or not they are executed with the formalities required for the execution of deeds.” (emphasis added)); 18 Stoebuck, supra, § 12.3.5, at 4 (Supp. 1999) (“[T]he supreme court has excused for contracts the formality of acknowledgement, which is expressly required in RCWA 64.04.010. Yet, the court chose to impose on contracts the requirement of a legal description, which exists only by way of a judicial gloss on the statute.” (emphasis added)).
Our decision in Martin was therefore clear error from its inception because it ignored the plain language of the stat*892ute of frauds and incorrectly applied the statute to earnest money agreements.
Not only is the rule in Martin incorrect, but it is also harmful because it allows the obligations of an earnest money agreement to be avoided even though both parties agreed on the terms and signed the document. In short Martin permits a party to appear to enter a contract by signing an earnest money agreement, but to avoid its legally binding effect by failing to insert the legal description mandated by Martin.
This defeats the purpose of the statute of frauds which is to prevent fraud, not promote it. Miller v. McCamish, 78 Wn.2d 821, 828, 479 P.2d 919 (1971) (“[T]here can be little question as to the intent of the legislature in the enactment of . . . RCW 64.04.010. The clear purpose and intent behind [this statute] of frauds is the prevention of fraud. To apply [this statute] in such a manner as to promote and encourage fraud would be to defeat the clear and unambiguous intent of the legislature in their enactment.” (emphasis omitted)); Howell v. Inland Empire Paper Co., 28 Wn. App. 494, 498, 624 P.2d 739 (1981) (“The purpose of the statute of frauds is to prevent fraud arising from uncertain agreements. We recognize that the statute of frauds should not be applied in a manner which promotes fraud.” (citations omitted)); see also House v. Erwin, 83 Wn.2d 898, 903, 524 P.2d 911 (1974). The rule in Martin, which is based on the statute of frauds, contradicts not only the text but the purpose of that statute by permitting a party to avoid contractual obligations undertaken in an otherwise binding earnest money agreement.
Because Martin is both incorrect and harmful, I would overrule it. But since a majority of this court will not overrule Martin, I reluctantly concur.

Stare decisis is defined as “[t]o abide by, or adhere to, decided cases.” Black’s Law Dictionary 1406 (6th ed. 1990).


The statute of frauds relating to real estate which is found in chapter 64.04 RCW should be distinguished from the general statute of frauds contained in RCW 19.36.010.


For example earnest money agreements need not be acknowledged, although deeds are required by RCW 64.04.020 to be acknowledged.